Pearl Mutual Funds PFTRX — Pearl Total Return Fund PFAGX — Pearl Aggressive Growth Fund 2009 Third Quarter Report Page News for Pearl Shareholders 1 Pearl Total Return Fund Overview 2 - 4 Pearl Aggressive Growth Fund Overview 5 - 7 General Information 8 - 10 IRA Contribution Limits for 2009 (IRA —Individual Retirement Account, all types) ● You may contribute $5,000 to your IRA in 2009. ● The 2009 limit is $6,000 if you are age 50 or over. The extra $1,000 is called a catch-up contribution. ● These limits apply to both Roth and Traditional IRAs. IRA contribution limits may be different in future years. MORE GOOD NEWS: ● You can use Pearl Funds (either or both) for all types of IRAs and IRA rollovers. ● No maintenance fee for your Pearl IRA — or for any Pearl Funds Account. Did you know? We are shareholders too! All our Trustees, Officers, and employees, plus our Manager and all its shareholders, are Pearl Funds shareholders. Together we own more than $8 million of Pearl Funds shares at 9-30-09. We eat our own cooking! When your Pearl Funds investment goes up or down, so does ours! Pearl Total Return Fund Pearl Total Return Fund’s 10-Year Performance Record is summarized in this graph: Comparison of change in value of $10,000 investment in Pearl Total Return Fund and its comparison indexes * (as of 9-30 each year —with dividends reinvested) *The Fund’s total returns in this report, including the graph and tables, do not reflect the deduction of taxes that a shareholder would pay on Fund dividends or on redemption of Fund shares.Likewise, the total returns of indexes do not reflect the deduction of taxes that an investor in stocks would pay on dividends or on sale of stocks. All Pearl Funds total returns are net, after deducting all expenses (all fees, transaction costs, etc.) — including all expenses of the Fund and all expenses of all the mutual funds in the Fund’s portfolio.In contrast, the total returns of indexes do not reflect any expenses. ● Through September 30, 2009, the value of an investment in Pearl Total Return Fundgained 21.98%during the last 5 years and grew90.37%over the last 10 years.(not annualized) Performance of Pearl Total Return Fundand
